Judgment, Supreme Court, New York County (Alfred Kleiman, J., at hearing; Ronald Zweibel, J., at plea and sentence), rendered September 14, 1994, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The trial court properly denied defendant’s motion to suppress physical evidence. We find no reason to disturb the hearing court’s credibility determinations (see, People v Prochilo, 41 NY2d 759). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.